DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremey J. Monaldo (Reg. No. 58,680) on 05/06/2022.
The application has been amended as follows: 
Please make the following amendments to claims 1, 2, and 8, 9 as shown below.

1. (Currently Amended) A method of identifying a behavior direction recognition based service requester, the method comprising: 
tracking a plurality of users in a captured image to obtain movement information of the plurality of users, wherein the plurality of users includes a first user and a second user; learning the obtained movement information of the plurality of users; 
determining whether or not the first user is in a wandering state based on the learned movement information of the first user; and 
determining whether or not an intelligent robot device approaches the first user depending on whether or not the first user is in the wandering state, 
 
wherein downlink control information (DCI), that is used to schedule a transmission of the movement information of the first user transmitted from a server, is received from a network, wherein the movement information of the first user is transmitted to the network based on the DCI. 
 
2. (Currently Amended) The method of claim 1, wherein the method further comprises comparing learned movement information of the first user with learned movement information of the second user and grouping the first user and the second user into the same group if a result of the comparison is included in a predetermined range. 
 
8. (Cancelled) 

9. (Currently Amended) The method of claim 1, wherein an initial connection procedure is performed with the network based on a synchronization signal block (SSB), wherein the movement information of the first user is transmitted to the network via a PUSCH, wherein DM-RSs of the SSB and the PUSCH are quasi co-located (QCL) to a QCL type D.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method of identifying a behavior direction recognition based service requester, and more particularly to a method of identifying a behavior direction recognition based service requester capable of providing best airport services to airport users by learning movement information of the airport users, determining whether or not airport services are necessary based on a result of the learning, and approaching an airport user which requires the airport services based on a result of the determination.


Prior art for was found for the claims as follows:
Re. Claim 1,
Kim et al., (US 2021/0170585 A1) disclose the following limitations: 
A method of identifying a behavior direction recognition based service requester (Kim: Abstract.), the method comprising: 
tracking a plurality of users in a captured image to obtain movement information of the plurality of users, wherein the plurality of users includes a first user and a second user (Kim: Paras. [0056], [0065], [0151] disclose acquiring user data from a plurality of users in a captured image to obtain movement information of users.); 
learning the obtained movement information of the plurality of users (Kim: Paras. [0056], [0151] disclose learning the obtained movement information of the plurality of users.); 
determining whether or not the first user is in a wandering state based on the learned movement information of the first user (Kim: Paras. [0075], [0089], [0092], [0151] disclose determining if the user is bored [i.e., wandering state] based on the learned movement data.); and 
determining whether or not an intelligent robot device approaches the first user depending on whether or not the first user is in the wandering state (Kim: Paras. [0042], [0075], [0229] disclose a robot determining the appropriate reaction based on the user’s state. For example, a robot’s reaction can be a movement output by the robot to approach the user to entertain or otherwise provide a service in response to the user being bored [i.e., wandering state] based on the learned movement data of the user.).
	 
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claim 1] “… wherein downlink control information (DCI), that is used to schedule a transmission of the movement information of the first user transmitted from a server, is received from a network, wherein the movement information of the first user is transmitted to the network based on the DCI.” This feature is not found or suggested in the prior art.

Claims 1-7, 9-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 05-09-2022